Case 17-55587-pmb   Doc 158    Filed 11/26/18 Entered 11/26/18 15:12:00   Desc Main
                              Document      Page 1 of 4
Case 17-55587-pmb   Doc 158    Filed 11/26/18 Entered 11/26/18 15:12:00   Desc Main
                              Document      Page 2 of 4
Case 17-55587-pmb   Doc 158    Filed 11/26/18 Entered 11/26/18 15:12:00   Desc Main
                              Document      Page 3 of 4
Case 17-55587-pmb   Doc 158    Filed 11/26/18 Entered 11/26/18 15:12:00   Desc Main
                              Document      Page 4 of 4
